Citation Nr: 1818237	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  15-27 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to bilateral service-connected ankle disabilities.

2.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to bilateral service-connected ankle disabilities.

3.  Entitlement to service connection for a back disorder, to include as secondary to bilateral service-connected ankle disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active service from March to December 1980, and was discharged Under Honorable Conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In his July 2015 substantive appeal, the Veteran requested a videoconference hearing before a member of the Board.  In a December 2015 statement, he withdrew his request for a hearing.  As such, the request is deemed withdrawn and there is no bar to proceeding with the appeal. 

This matter was previously before the Board in May 2016 and July 2017 at which point it was remanded for additional development.  It has now been returned to the Board for further appellate action.  The Board finds that the Agency of Original Jurisdiction (AOJ) has adequately complied with the July 2017 remand directives and there is no bar to proceeding with the appeal.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 
  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A bilateral hip disorder was not shown in service, not shown to a compensable degree within one year of service, symptoms were not continuous since service, and a low back disorder is not causally or etiologically related to service or to a service-connected disability.

2.  A bilateral knee disorder was not shown in service, not shown to a compensable degree within one year of service, symptoms were not continuous since service, and a knee disorder is not causally or etiologically related to service or to a service-connected disability.

3.  A back disorder was not shown in service and is not causally or etiologically related to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  A bilateral hip disorder was not incurred in or aggravated by active service, and a service-connected disability.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.310 (2017).

2.  A bilateral knee disorder was not incurred in or aggravated by active service, and was not caused by or permanently worsened in severity by a service-connected disability.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.310 (2017).

3.  A back disorder was not incurred in or aggravated by active service, and was not caused by or permanently worsened in severity by a service-connected disability.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a current chronic disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

Service connection may also be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995). In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  

Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Hip and Bilateral Knee Disorders

The Veteran contends that he developed bilateral hip osteoarthritis and osteoarthritis of the knees as a result of his service-connected bilateral ankle disability.  

As an initial matter, current disorders are shown.  Specifically, while hip and knee disorders were not initially diagnosed, subsequent examinations revealed mild degenerative changes of both hips.  Further, in June 2012, the Veteran was diagnosed with degenerative joint disease (DJD) bilaterally of the knees.  An examiner noted that the condition was diagnosed in 2001 in the right knee, and 2012 in the left knee.  Therefore, there is evidence of current disorders.

With respect to direct service-connection, the record does not demonstrate, and the Veteran does not assert, that his bilateral hip and knee disorders are due directly to active service.  Service treatment records (STRs) are silent for complaints of, treatment for, or diagnoses of osteoarthritis, DDD, strains or injuries to the hips or knees during his brief period of active duty.  

There is a single notation of bilateral knee pain reported in March 1980 without any abnormality noted; however, at his November 1980 separation examination his lower extremities were normal.  Furthermore, he explicitly denied arthritis. As the second element (in-service incurrence) is not demonstrated with respect to hips or knees, the appeal based on direct service connection, as well as based on in-service chronicity, must be denied.  

As degenerative joint disease (arthritis) is listed as one of the disorders entitled to a presumption based on continuity of symptomatology and based on a one-year presumption if the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service, the Board will consider these two theories of entitlement.

First, the Veteran has acknowledged that he did not seek treatment or have symptoms of hip or knee disorders within the first year of discharge.  Therefore, the one-year presumption does not apply.  Next, post-service treatment records indicated that he first sought treatment for his knees in 2001, more than 20 years after separation.  In a June 2012 VA examination, he complained of bilateral hip pain starting in the 1990s, dating the onset to more than 10 years after service.  As such, continuity of symptomatology has not been shown and the appeal is denied on that basis.

Turning now to the Veteran's main contention that his service-connected ankle disabilities has caused his hip and knee problems.  To reiterate, entitlement to service connection on a secondary basis requires evidence of a current disability (arthritis is shown in both the hips and the knees), evidence of a service-connected disability (he is service-connected for right and left ankle tendonitis), and, critically, a nexus between the service-connected disability and the current disability.  In this case, the claims fails on the third element.

Bilateral Hips.  In a June 2012 VA examination, the Veteran complained of bilateral hip pain from the 1990s.  After a review of the record and a physical examination, including X-rays, the examiner found no hip pathology.  The examiner opined that the Veteran's bilateral hip disorder was less likely than not as due to his active service, or any service-connected disability since there was no objective signs of a disorder. 

VA and private treatment notes indicated that the Veteran sporadically sought treatment for his hip pain throughout 2012 to 2016.  In February 2016, a private examiner submitted a letter attesting that he began treating the Veteran in October 2014 and opined that the tendonitis caused the Veteran's hip pain.  The examiner rationalized that tight tendons/calf muscles can prevent proper ankle flexion altering gait which can affect walking and cause stress to the knees, hips and lower back.  

The Board has weighed the private opinion against the evidence that weighs heavily against the claim.  Specifically, in a June 2016 VA examination, the Veteran complained of hip soreness and constant pain.  A June 2016 MRI showed mild degenerative changes of both hips. The examiner opined that there was no causal relationship known of Achilles tendonitis causing hip trouble.  A July 2016 addendum opinion similarly found that the bilateral hip disorder was less likely than not as due to his ankle disability.  The examiner stated that there was overstated pain to palpation at the Veteran's ankles, with neither objectively demonstrable anterior compartment musculature nor bilateral calf musculature impairment.  Without such impairment and an altered gait, the examiner noted, there would be no such impairment to any other area of the body. 

A January 2017 addendum opinion specifically addressed the private medical opinion and found that the private opinion did not provide an acceptable rationale, such as orthopedic literature, as to why bilateral sacroiliac strain (which the examiner stated that the Veteran had misinterpreted as hip pain) would be caused by ankle tendonitis.  In an August 2017 addendum opinion, the examiner opined once more that the Veteran's hip condition was less likely than not caused or aggravated beyond natural progression during service or as a result of his ankle disability.  

The examiner cited medical literature and reviewed the Veteran's file thoroughly.  The examiner noted the complete absence of a hip condition in service, and that the separation examination revealed a normal spine and lower extremities.  Furthermore, available medical evidence within two years of discharge was silent for any hip condition.  

The examiner noted that development of degenerative disease are linked to aging, obesity, genetics and trauma and that the record is silent as to any trauma; however, noted in the record is the Veteran's work history which included work stuffing newspapers, factory work, commercial mowing and landscaping, and security work, all of which would put a strain on the joints.  The examiner stated that symptoms complained of more than 35 years following separation from service cannot be reasonably connected to any injury in service when there are multiple other factors such as aging, occupational hazards, and daily activities, in the intervening years.  

Bilateral Knees.  With respect to the knees, the Veteran reported that he injured his right knee 10 years previously and was diagnosed with arthritis and felt that the left knee symptoms were caused by overcompensation of the right knee.   The examiner opined that the left knee disorder was less likely than not a result of active service or service-connected ankle tendonitis.  The examiner considered the notation of pain in service, but reflected that the Veteran had no further knee complaints during service.  

Further, by the Veteran's own admission, he received no care or treatment for his knees until 2001 after a work accident.  The examiner stated there are several factors which increase the risk of developing DJD, including heredity, weight, and age.  The examiner stated that the Veteran exhibited several of those risk factors, especially when considering his own testimony of intervening injury and lack of treatment. 

The question of nexus between the Veteran's knee disorder and service-connected ankle disabilities has been the topic of multiple medical opinions.  Specifically, in June 2014, an examiner opined that the Veteran's knee disorder was less likely than not a result of his service-connected ankle disability.  The examiner reviewed the medical literature on osteoarthritis and reasoned that it was caused by wear and tear on the joints, and normally seen in people the Veteran's age.  Given the lapse of treatment and symptomatology, and the reported intervening injury, the examiner opined that it was more likely than not that the Veteran's DJD was age related.  

In February 2016, the Veteran submitted an opinion by a private treatment provider which stated that he began treatment October 2014.  The examiner opined that it was likely that the Veteran's Achilles tendonitis caused his degenerative knee condition since tight Achilles tendon or calf muscles can prevent proper ankle flexion altering gait which can affect walking and cause stress on the knees.  This evidence weighs in favor of the claim.

On the other hand, in a June 2016 VA examination, the examiner diagnosed bilateral knee joint osteoarthritis and right knee strain.  Further imaging was conducted which revealed right knee mild medial joint narrowing, with no other acute problems.  The final impression noted was mild/early DJD involving the medial tibiofemoral compartment which would be related to pathology of the medial meniscus.  With regard to the left knee, the final impression was Grade 1 osteoarthritis of the left knee.  

The examiner opined that the Veteran's bilateral knee DJD was less likely than not a result of his active service or a service-connected disability.  The examiner noted that by the Veteran's own admission, he did not experience pain until experiencing a work accident involving his right knee.  Further, the examiner stated that as the results of the Veteran's ankle examination were not severe, it was very unlikely that they would have caused such severe impairment in the Veteran's knees.  

Treatment for the Veteran's knee condition remained sporadic at best until August 2017 when an addendum opinion was obtained.  The examiner again opined that it was less likely than not that the Veteran's bilateral knee disorder was caused by his active service or service-connected disabilities.  At the outset, the examiner noted a lack of consistent symptomatology in treatment records as well as by the Veteran's own account.  The examiner reasoned that a resolved in-service notation of pain would not result in DJD over 35 years later, especially when considered in conjunction with the multiple other factors, such as aging, occupational, and daily activity, which would cause DJD in the intervening years.  

Furthermore, the examiner stated that after a review of current medical literature, there was no statistically significant objective evidence to support the claimed knee condition as a result of his Achilles tendonitis.  According to the literature, the examiner stated that the multiple other intervening factors applicable to the Veteran made it more likely than not that his knee disorder was a result of aging and obesity and not his ankle disability.  Continuing, the examiner stated that the literature review found statistically insignificant studies discussing possible risk of degeneration of a contralateral weight bearing joint due to a prolonged and pronounced gait due to an abnormal weight bearing joint, however, the record did not support an abnormal gait in this Veteran.

Back Disorder

The Veteran contends that he developed a back disorder as a result of his service-connected bilateral ankle disability.  As an initial matter, a current disorder is shown.  Specifically, in June 2014, mild degenerative disc disease (DDD) of the spine was noted.  Therefore, there is evidence of a current disorder.

With respect to direct service-connection, the record does not demonstrate, and the Veteran does not assert, that his back disorder is due directly to active service.  STRs are silent for complaints of, treatment for, or diagnoses of DDD, strains or injuries to the back during his brief period of active duty.  At the January 1980 entrance examination and the November 1980 separation examination, his spine was clinically normal.  Furthermore, at both examinations, he explicitly denied arthritis, or bone pain, or recurrent back pain. As the second element (in-service incurrence) is not demonstrated with respect to the back, the appeal based on direct service connection, as well as based on in-service chronicity, must be denied.  

As DDD is not listed as one of the disorders entitled to a presumption based on continuity of symptomatology or based on a one-year presumption if the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service, the Board will next consider the Veteran's primary contention that his back disorder is due to his service-connected ankle disability.

As noted above, entitlement to service connection on a secondary basis requires evidence of a current disability (DDD is shown), evidence of a service-connected disability (he is service-connected for right and left ankle tendonitis), and, critically, nexus evidence establishing a connection between the service-connected disability and the current disability.  In this case, the claim fails on the third element.

Specifically, at a June 2012 examination, the Veteran reported that he pulled his back before, not specifying when, but had never actually sought treatment or received a diagnosis.  He reported that he began having back pain in the 1990s, but denied an actual injury other than a strain.  He further reported that he was employed as a landscaper and that sitting on the mowers would exacerbate his back pain, as well as with changes in weather.  He stated that he experienced pain daily and used topical creams as treatment.  

The examiner noted that the Veteran had many subjective complaints none of which were supported by any clinical or radiologic evidence to support a diagnosis.  The examiner opined that as no diagnosis existed, the Veteran's back pain was less likely than not a result of his active service or any service-connected disability.  As a rationale, the examiner noted that back pain was a normal part of the aging process and manifested in this Veteran at an appropriate time.  Further, given the absence of complaints in service, it was more likely due to aging and obesity. This evidence weighs against the claim as it attributes the Veteran's symptoms to aging and obesity but not to his service-connected ankle disabilities.

In June 2014, mild DDD of the spine was noted and an addendum opinion was obtained.  The examiner opined that it was less likely than not that DDD of the lumbar spine was due to active service or a service-connected disability.  The examiner reasoned that a review of the medical literature showed that the causes of DDD were relatively straightforward and that as individuals age, their discs change.  The discs will become less spongy and much thinner which can lead to DDD.  Furthermore, genes put individuals at risk for DDD, along with excessive wear and tear, smoking, and obesity.  

The examiner stated the Veteran was diagnosed with mild DDD which is appropriate with age-related findings and that there was no evidence in medical literature that ankle tendonitis caused DDD.  This evidence similarly weighs against the claim as the examiner acknowledged a diagnosis but specifically opined that it was not related to service or to a service-connected disability and again attributed DDD to normal aging.

VA and private treatment notes indicated that the Veteran sporadically sought treatment for back pain throughout 2012 to 2016.  In February 2016, a private examiner submitted a letter attesting that he began treating the Veteran in October 2014.  The examiner opined that the Veteran's Achilles tendonitis caused his back pain.  The examiner reasoned that tight tendons/calf muscles can prevent proper ankle flexion altering gait which can affect walking and cause stress to the knees, hips and lower back.  While this evidence weighs in favor of the claim, the Board has considered it against multiple opinions that do not support the claim.

Specifically, in a June 2016 VA examination, the Veteran complained of back soreness and constant pain.  An MRI showed minimal DDD manifesting predominantly as anterior osteophyte formation.  The examiner opined that the Veteran's back disorder was not due to active service or the service-connected Achilles tendonitis.  The examiner reasoned that STRs were silent for these conditions, and based on his experience, there was no causal relationship known of Achilles tendonitis causing back trouble.  

In a July 2016 addendum opinion, the examiner opined that the Veteran's spine DDD was again less likely than not as due to his ankle disability.  The examiner stated that there was overstated pain to palpation at the Veteran's ankles, with neither objectively demonstrable anterior compartment musculature nor bilateral calf musculature impairment.  Without such impairment and an altered gait, the examiner noted, there would be no such impairment to any other area of the body. 

In January 2017, an addendum opinion was obtained specifically addressing the private medical opinion that related the Veteran's back conditions to his ankle disabilities.  The examiner stated that the February 2016 opinion did not provide acceptable rationale, such as orthopedic literature, as to why mild thoracolumbar spine DDD was likely due to Achilles tendonitis.  The examiner opined that the spine DDD was consistent with normal aging.  The examiner reasoned that mild DDD of the spine was likely due to an ankle disability, especially when the ankle disability was mild and had minimally affected range of motion.  

In August 2017, in accordance with a Board remand, another addendum opinion was obtained.  The examiner opined once more that the Veteran's back condition was less likely than not caused or aggravated beyond natural progression during service or as a result of his ankle disability.  The examiner cited medical literature and reviewed the Veteran's file thoroughly.  The examiner noted the complete absence of a back condition in service, and that the separation examination revealed a normal spine and lower extremities.  Furthermore, available medical evidence within two years of discharge was silent for any back condition.  

Relevant to this issue as well, the examiner noted that development of degenerative disease are linked to aging, obesity, genetics and trauma and that the record is silent as to any trauma; however, noted in the record is the Veteran's work history which included work stuffing newspapers, factory work, commercial mowing and landscaping, and security work, all of which would put a strain on the Veteran's joints.  The examiner stated that symptoms complained of more than 35 years following separation from service cannot be reasonably connected to any injury in service when there are multiple other factors such as aging, occupational hazards, and daily activities, in the intervening years.  

With respect to all three claims, while it is clear that the Veteran has arthritis of the hips and knees and DDD of the back, the threshold question of whether his current disorders are related to service or to a service-connected ankle disability has been overwhelmingly answered in the negative.  The Board has weighed the one positive opinion against the numerous negative opinions of record, particularly the August 2017 opinion.  This examiner reviewed the record in its entirety and sufficiently addressed the inconsistencies with the private opinion while citing medical literature as well as providing the more likely causes of the Veteran's hip, knee, and back disorders.  

In contrast, the private opinion did not provide a thorough rationale, and based its findings on facts which were inconsistent in the record such as a finding of abnormal gait.  Accordingly, the Board has weighed the opinions against one another and assigns less probative value to the private February 2016 opinion.  

Further, the Board has considered the Veteran's lay statements.  Lay witnesses are competent to report incidents that they experienced and observed, as well as observable symptoms; however, they are not competent to provide an opinion linking a diagnosed disability to active service, as that requires medical expertise and is outside of the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011);  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, while he can attest to what he experienced during any in-service incident, he is not competent to provide an etiology opinion in this case.  Accordingly, the Board has weighed his statements against the medical evidence and assigns his statements less probative value.

In sum, the preponderance of the evidence is against the claims, and entitlement to service connection for bilateral hip, bilateral knee, and back disorders are not warranted.  Accordingly, the appeals are denied. 

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for a bilateral hip disorder is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for a back disorder is denied. 



____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


